Citation Nr: 0930522	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-10 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from November 1963 to November 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a regional office (RO) rating 
decision of October 2006.


FINDING OF FACT

There is credible lay evidence of noise exposure in service, 
and of a post-service decline in hearing, medical evidence of 
a hearing loss disability first shown in 1989, and a 
sufficiently probative medical opinion linking current 
hearing loss to in-service noise exposure.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed.  

The Veteran contends that he developed bilateral hearing loss 
due to in-service noise exposure.  Service connection may be 
established for chronic disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted on a presumptive basis for certain chronic diseases, 
including sensorineural hearing loss, if the disability was 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  To establish 
service connection, a Veteran must show (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement." Holton v. Shinseki, No. 
2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records show that on a pre-induction 
examination in September 1963, the Veteran's hearing was 
15/15 to the whispered voice, bilaterally.  He entered onto 
active duty on November 21, 1963, and on November 25, 1963, 
audiometric testing was performed.  Later in the 1960's, the 
standard used to evaluate hearing loss was changed.  Since 
the current VA law and regulations are based on the 
International Standard Organization (ISO) units, service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to ISO units, as it is presumed they were obtained 
using the ASA standards, unless shown otherwise.  As 
converted, the November 1963 audiometry disclosed pure tone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
10
5
LEFT
25
20
10
25
10

The separation examination in August 1965 reported 
audiometric findings of 0 at all levels reported, i.e., 250, 
500, 1000, 2000, 4000, and 8000 hertz.  As converted into ISO 
units, this translates into the following, for the pertinent 
frequencies:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
5

After service, audiometric testing was conducted by the 
Veteran's employer on several occasions from December 1989 to 
February 2002.  He worked in the maintenance department of a 
woodworking plant.  The first test was in December 1989, and 
disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
35
35
LEFT
20
20
25
45
45

The February 2002 test disclosed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
40
40
LEFT
20
20
35
50
45

Intermediate findings were consistent with the slight 
increase in pure tone thresholds demonstrated by these 
findings.

On a VA examination in September 2006, audiometric 
examination disclosed pure tone air conduction thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
10
35
50
55
LEFT
25
25
40
45
45

Speech recognition in the right ear was 96 percent, and 92 
percent in the left ear.  The diagnosis was bilateral 
sensorineural hearing loss.  

The examiner noted that the Veteran reported in-service noise 
exposure as a combat engineer, and post-service noise 
exposure, as a truck driver for 20 years and then as a 
cabinet shop janitor for 18 years.  The examiner observed 
that the Veteran's audiometric thresholds were noted to be 
normal by VA standards on the service discharge audiogram.  
The examiner concluded that it was not likely that hearing 
loss was related to noise exposure while in the service, 
noting that the discharge audiogram dated in August 1965 
indicated normal hearing sensitivity bilaterally.

J. Larsen, M.D., wrote, in March 2007, that he had seen the 
Veteran earlier that month, and that the Veteran had a 
moderately severe sensorineural hearing loss.  His hearing 
loss was compatible with military noise exposure, 
particularly tank, machine gun, and bazooka noise.  In May 
2007, the Veteran stated that Dr. Larsen's opinion was based 
on the service treatment records, as well as a detailed 
history and current findings.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels or more; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The Veteran's DD Form 214 shows that his occupational 
specialty was Combat Engineer.  He contends that in this 
capacity, he fired machine guns and bazooka anti-tank weapons 
on numerous occasions.  During training exercises, he was 
exposed to artillery and grenade simulators.  In addition, 
his primary mode of transport was open air or canvas diesel 
trucks or armored personnel carriers.  He feels that his 
hearing loss originated with the combined noise exposure from 
these activities, and  that it has progressively worsened 
since service.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  On the audiometry test in November 
1963, the Veteran had pure tone thresholds in excess of 20 at 
two frequencies in the left ear.  However, this examination 
was conducted only 4 days after the Veteran entered onto 
active duty.  A veteran is presumed to be in sound condition 
when entering into military service except for conditions 
noted on the entrance examination or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto, and that the 
disease or injury was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. 
App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The burden is on 
VA to rebut the presumption soundness, by clear and 
unmistakable evidence, both that the disorder at issue pre-
existed service, and was not aggravated by service.  See 
VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004).  

Because the findings on the November 1963 evaluation were not 
noted on entry, to the extent they may be considered 
abnormal, clear and unmistakable evidence is required to 
rebut the presumption of soundness.  In determining whether 
there is clear and unmistakable evidence that an injury or 
disease existed prior to service, the Board must consider the 
history recorded at the time or examination together with all 
other material evidence, including medical judgments, 
accepted medical principles, and the veteran's history of 
clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 
2000).  In this case, because the findings shown in November 
1963 do not show a hearing loss disability for VA purposes 
during service, the Board finds that they do not establish 
the pre-existence of a hearing loss disability.  

However, as pointed out by the Veteran, the findings do cast 
doubt on the accuracy of the findings obtained on the 
separation examination, which were entirely normal, based on 
the ASA standard then in effect, and showed significantly 
better hearing acuity than shown two years earlier, in 
November 1963.  

After service, the Veteran states that he worked as a truck 
driver for 20 years, then as a janitor for 18 years.  
Presumably, the first post-service audiogram, in 1989, was 
obtained after his employment as a truck driver, and early in 
his janitorial employment; by this time, he had a hearing 
loss disability meeting the VA criteria.  

The two nexus examinations in this case are both far from 
ideal.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (it is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion).  However, the sole stated basis 
for the VA examiner's opinion was the normal findings at 
separation, and, as discussed above, the accuracy of the 
findings on that examination is cast into some doubt by the 
earlier findings, which are neither as uniform nor as normal 
as those obtained on separation.  On the other hand, Dr. 
Larsen's opinion was expressly based on the history of in-
service noise exposure from tanks and weapons.  While the 
Veteran did not serve in combat, the Board finds it credible 
that he was exposed to significant amounts of noise during 
training exercises.  

Neither examination addressed the gap of 24 years between the 
Veteran's discharge from service and the first post-service 
documentation of hearing loss.  The Veteran states that his 
hearing gradually declined after his in-service noise 
exposure.  While he is not competent to state that he has a 
hearing loss disability meeting the regulatory criteria, he 
can report on a subjective decline in hearing.  The Board 
finds the Veteran's statements to be credible.  In this 
regard, a gradual decline is documented for nearly half of 
this period, beginning in 1989.  His job before that was as a 
truck driver, according to the VA examination, which the 
Board finds less likely to have resulted in noise exposure 
than his military service.  

The Veteran's statements regarding his in-service noise 
exposure and post-service decline in hearing ability are 
essentially credible.  In this regard, he served in Europe 
during the height of the Cold War, and it is reasonable to 
assume that there were a significant number of training 
exercises.  There is medical evidence of current hearing loss 
disability, as well as of a nexus between in-service events 
and current hearing loss.  While not a model of exposition, 
this nexus opinion contains a more probative rationale than 
the VA opinion, which is based solely on a separation 
audiogram that, in the context of an earlier audiogram, is 
somewhat suspect.  While an additional examination could help 
elucidate the apparent discrepancy, the Board finds that the 
evidence of record is of sufficient probative value to place 
the evidence in equipoise.  Thus, it is not necessary to 
further delay a decision on the Veteran's claim, as, with the 
resolution of all reasonable doubt in the Veteran's favor, 
service connection for bilateral hearing loss may be granted.  
In reaching this determination, the benefit-of-the-doubt rule 
has been applied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


